DETAILED ACTION
 	In Reply filed on 17 December 2020, claims 1-8 are pending. Claims 1-8 are currently amended.  No claim is cancelled or newly added.  Claims 1-8 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Amendment to the abstract and the specification are acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a drying process of heating and drying the slurry-impregnated sheet and the sheet-wound core including the core after the pressing the sheet-wound core after the pressing process.”
	Claims 2-8 are rejected as being dependent from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 20100081556 A1, hereinafter Heng) in view of Butler (US 20110259506 A1, hereinafter Butler) and Bienick et al. (US 20030140596 A1, hereinafter Bienick).
Regarding claim 1, Heng teaches that a manufacturing method of a turbine blade member (¶ [0038]: ceramic matrix composites (CMC) material of the present invention has many potential applications, especially for harsh environments, including spacecraft, aircraft, space vehicles, turbines, etc.), and the method comprises:
a slurry preparing process of preparing a slurry in which a ceramic powder is dispersed in a dispersion medium (¶ [0027]-¶ [0030]: steps S100, S102, and S104; ¶ [0031]: S200, S202, and S204; ¶ [0040]-¶ [0041]; FIGURE 2A and 2B);

a sheet winding process of winding the slurry-impregnated sheet (impregnated fiber) around an outer circumferential surface of a core (tool) which has a shape of an outer surface corresponding to a shape of an inner surface of a hollow portion of the turbine blade member to form a sheet-wound core (¶ [0024]: step S14, the impregnated fiber is draped on a tool; ¶ [0033]: the prepreg fabric is draped step S210; ¶ [0044]; FIGURES 1 and 2B); 
a pressing process of disposing of the sheet-wound core (¶ [0033]: curing may be carried out with pressure, of about 30-100 psi, or without pressure, by using a press or an autoclave);
a drying process of heating and drying the slurry-impregnated sheet and the sheet-wound core including the core (¶ [0033]: the tool and the prepreg fabric is then cured and becomes rigid in step S212, and curing is preferably done at 350 °F); and
a firing process of firing the sheet after drying (¶ [0034]: in step S16, free standing infiltrated part is sintered between 1500 - 2400 °F).
However, Heng does not teach that the method comprises a pressing process of disposing of the sheet-wound core between a first mold having a mold surface corresponding to a suction side of the turbine blade member and a second mold having a mold surface corresponding to a pressure side of the turbine blade member, and clamping the first mold and the second mold with fasteners to come together in a 
Butler teaches a method of manufacturing a ceramic matrix composite article for a gas turbine engine, devised for adequate controlling of density and distribution of ceramic particles with minimum property variation by applying optimum pressure for consolidation of the laminates of fabric (abstract, ¶ [0006]-¶ [0007]). The method includes 1) stacking the plurality of pieces of slurry impregnated laminates of fabric on a first mold part (step 54), 2) placing a second mold part over the first mold part and the stack of the plurality of pieces of slurry impregnated laminates of fabric (step 56), 3) pressing the two mold parts together (step 58), and 4) drying and heating the stack of the plurality of pieces of slurry impregnated laminates of fabric (60 and 62) (i.e., a drying process as recited in claim 1 is carried out after completion of the processing process) (¶ [0042]; FIGURE 4).  
However, Butler does not teach how the sheet-wound core, the first mold, the second mold, the fasteners, and the spacer are arranged in the pressing process as recited in claim 1. 
Bienick teaches a method of molding a peripherally encapsulated product by placing a piece of glass between mold clamping portions of relatively movable closed bodies, and the glass is clamped between mold clamping portions of the mold bodies which are then progressively closed creating compression force which extrudes the thermosetting polymeric material into the annular cavity and into complete Bienick teaches that the molding machine 50 includes shims 121, 122 (i.e., first spacer) carried by the respective lower mold body 51 and the upper mold body 52 (i.e., first mold or second mold, respectively) for achieving precise mold cavity dimensioning, particularly between the surfaces 66, 103 and 74, 101 to accommodate the molding of different thicknesses of the respective front wall 12 of the outer shell 10 and different thicknesses of the tempered glass plate 15 associated therewith, and conventional fasteners 123 are utilized to replace or add or change these shims 121, 122 as may be found necessary or desirable (¶ [0049]; FIGURES 7 and 9-11).
Although Bienick does not specifically teach that the molding product is disposed to a first mold and a second mold corresponding to a suction side and a pressure side of a turbine blade, respectively, because there are no such sides for a door, it would be obvious to one of ordinary skill in the art to design a pair of molds for a turbine blade, one mold having a mold surface to a suction side, and the other mold having a mold surface to a pressure side, rather than having a pair of molds for a wider side or a narrow side, respectively, for facile manipulation and uniform application of pressure to a manufacturing article. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the manufacturing process of a turbine blade using CMC of Heng to include the pressing process and the drying process as taught by Butler, in order to adequately control the density and distribution of ceramic particles with minimum property variation (Butler: ¶ [0006]-¶ [0007]), and further to include the molding system for compression with fasteners and a spacer as taught by Bienick, in order to form an Bienick: abstract, ¶ [0049]).
Regarding claim 6, Heng in view of Butler and Bienick teaches all the claimed limitations including 1) pressing mold parts together while drying and heating a stack of pieces of fabric (Butler: ¶ [0042]; FIGURE 4) (although Butler does not explicitly disclose that the stack of pieces of fabric is in the molds while drying and heating, without the disclosure of removal of the stack from the molds, it would be obvious to one of ordinary skill in the art that the stack of pieces of fabric would remain in the molds while drying and heating), 2) a second spacer having a thickness different from that of the first spacer is interposed at the same position instead of the first spacer (Bienick: ¶ [0049]; FIGURES 9-11). 
Thus, Heng in view of Butler and Bienick teaches all the claimed limitations, and the motivation to combine applied to claim 1 applies equally here. 
 Regarding claim 8, Heng in view of Butler and Bienick teaches all the claimed limitations including each of the fasteners 123 is a bolt (Bienick: ¶ [0049]; FIGURE 7). Although Bienick does not explicitly teach that each of the fasteners, it would be obvious to one of ordinary skill in the art to choose a bolt for the fastener in order to connect two pieces of molds together in tight with a spacer between the molds. 
 Thus, Heng in view of Butler and Bienick teaches all the claimed limitations, and the motivation to combine applied to claim 1 applies equally here. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heng, Butler, and Bienick as applied to claim 1, and further in view of Marcoe et al. (US 20160195062 A1).
Regarding claim 2, modified Heng teaches that an oxide based CMC article is formed in a series of steps: in step S10, a ceramic fiber is selected, in step S12, the ceramic fiber is impregnated with ceramic powder slurry, in step S14, the impregnated fiber is draped on a tool, in step S16, the draped impregnated fiber is cured, and in step S18, free standing firing is performed to form the oxide based CMC article (Heng: ¶ [0024]; FIGURE 1). The entire shaping tool is integrated into the forming processes, and the oxide based CMC article corresponding to the shape of the tool is formed as a whole. However, although the impregnated fiber draped on a tool is presented as one piece (Heng: Figure 1), modified Heng does not specifically teach that an entirety of the core (i.e., the tool) is monolithic. 
Marcoe teaches a method of fabricating a thermoplastic composite tubular structure using a combination of induction heating with susceptors to consolidate a wrapped mandrel for use as a wind turbine blade in order to reduce the time required to fabricate a wind turbine blade without enlarging the production facility (abstract, ¶ [0005]). The turbine blades 2 can be fabricated according to the manufacturing methods, for example, using an overbraiding process – a tubular mandrel 3 configured in the shape of turbine blade 2 are overbraided with thermoplastic 5 on the exterior surface 3a to conforms to the shape of the mandrel 3 (¶ [0021], ¶ [0025]; FIGURES 2, 4). Once the mandrel 3 is completely overbraided, the method further comprises the steps of installing the overbraided mandrel 8 into a matched clamshell tooling assembly 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the shaping tool of modified Heng to be formed as the one piece of the mandrel corresponding to the shape of a wind turbine blade as taught by Marcoe in order to obtain known results or a reasonable expectation of successful results of eliminating a step of combining and properly aligning plural segments of the core mandrel prior to manufacturing of the wind turbine blade so as to reduce the time required to fabricate the wind turbine blade (Marcoe: ¶ [0005]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Heng, Butler, and Bienick as applied to claim 1 above, and further in view of Murata et al. (JP 2010215459 A, hereinafter Murata).
Regarding claims 3 and 4, Heng in view of Butler and Bienick teaches all the claimed limitations but does not teach that 1) the core includes a plurality of core segment bodies, and in the sheet winding process, the slurry-impregnated sheet is wound around each of the core segment bodies, and then the core segment bodies are combined to form the sheet-wound core (as recited in claim 3), and 2) in the sheet winding process, the slurry-impregnated sheet is wound around each of the core segment bodies and the core segment bodies are combined, and then another slurry-
Murata teaches a method of making a quality-improved structure formed with a ceramic matrix composite material (abstract). A configuration for producing a stationary blade by deforming is not limited to a single woven fabric: for example, woven fabrics 2b and 2c (small woven fabrics) which are smaller than the woven fabric 2 are formed in the same manner as the woven fabric 2 so that it enables to manufacture a stationary blade in which the hollow region 1a is divided into three by arranging and deforming the inside of 2 (FIGURE 10), and woven fabrics 2d and 2e (small woven fabrics) which are smaller than the woven fabric 2 are formed in the same manner as the woven fabric 2 so that it enables to manufacture blade in which the hollow region 1a is divided into two vertical regions by arranging the hollow region 1a in the vertical direction inside 2 (FIGURE 11) (¶ [0043]). In FIGURE 11, a plurality of small woven fabrics (2d and 2e) are combined together, and they are wound by the woven fabric 2.  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the shaping tool of modified Heng to includes a plurality of tool segment bodies, to let each of the bodies to be draped with the prepreg fabric in the same way as applied to the tool, and then to combine each segment bodies to be a tool and the impregnated fiber is draped around the tool to form a turbine blade, as taught by Murata, in order to obtain known results or a reasonable expectation of successful results of making a turbine blade with several inner regions for improved strength in the structure.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heng, Butler, Bienick, and Murata as applied to claim 3 above, and further in view of Takaoka et al. (US 4,701,117, hereinafter Takaoka).
Regarding claim 5, Heng in view of Butler, Bienick, and Murata teaches all the claimed limitations including conventional fasteners 123 (i.e., first fasteners) are utilized to replace or add or change these shims 121, 122 as may be found necessary or desirable (Bienick: ¶ [0049]; FIGURES 7 and 9-11), but does not teach that the core segment bodies are combined in the sheet winding process, the core segment bodies are combined with second fasteners.
Takaoka teaches an apparatus for jointing CV (continuous vulcanization) cables which includes a lock mechanism means which closes a split portion of a mold (abstract). The mold is closed by the lock mechanism means when insulating molded portion covering the cable joint portion (i.e., a plurality of core segment bodies) is extrusion-molded (column 1, lines 54-57) so that deformation of the insulating molded portion can be prevented (column 1, lines 60-62). The lock mechanism would consist of a bolt and a nut (column 2, lines 11-14; FIGURES 7 and 8). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the plurality of tool segment bodies of modified Heng to include a lock mechanism to hold the inner segment bodies during molding (i.e., pressing and drying), as taught by Takaoka, in order to obtain known results or a reasonable expectation of successful results of making a turbine blade with several inner regions with minimum deformation (Takaoka: column 1, lines 60-62). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heng, Butler, and Bienick as applied to claims 1 and  6 above, and further in view of Murai et al. (US 20140291889 A1, hereinafter Murai) and Chawla (Book with the title of “Ceramic Matrix Composite,” by K. K. Chawla, 2nd ed., published in 2003, hereinafter Chawla).
Regarding claim 7, Heng in view of Butler and Bienick teaches all the claimed limitations but does not teach that the thickness of the second space is larger than the thickness of the first spacer.
Murai teaches a device and a method for molding fiber-reinforced plastics (FRP) in a cost-effective way (abstract). The device for molding a FRP member includes a mold 40, and pressure plates 10 and 20 which press a fiber base material F and a resin R against the mold 40, and an adjusting mechanism which is configured to be able to adjust the dimensions of gap G1 and G2 between the mold 40 and the pressure plates 10 and 20, and a FRP member 50 is obtained by heating, and curing (abstract, ¶ [0044]; FIGURE 1A). Using the adjusting mechanism, it is desirable to sufficiently press the corner part toward the mod 40 by the pressure plates, so that a predetermined fiber content with a predetermined plate thickness is achieved (¶ [0012]). As an embodiment of the adjusting mechanism, a plate-like space 18, which can be formed in a predetermined thickness by a single plate or a stack of multiple thin plates, is interposed between the mold surface 41 and the protruding part 14 of the pressure plate 10, and thus, the dimension of the gap G1 can be adjusted by adjusting the thickness of the spacer 18 or replacing the spacer 18 with another spacer 18 having a different Murai does not teach the spacer is adjusted to a wider thickness during the drying process. 
Chawla teaches that thermal stresses are very important in all composite materials, but particularly so in ceramic matrix composites because, in general, a ceramic matrix has a very low strain to fracture (page 263, section 8.1, lines 1-3). Thermal stresses are internal stresses that arise when there exists a constraint on free dimensional change of a body, and in the absence of this constraint, the body can experience free thermal strains without any accompanying thermal stresses (page 263, section 8.1, lines 7-9). Chawla also teaches that the constraints can have its origin in a temperature gradient, and it can be a serious problem in ceramic material (page 263, section 8.1, line 9 – page 264, line 1). Chawla further teaches linear thermal expansion as a function of temperature for some polymers, metals, and ceramics (page 264, FIGURE 8.1). Thus, it is well-known that representative ceramic materials such as stabilized Zirconia, Alumina, Mullite, Silicon Carbide, and Silicon Nitride have noticeable thermal expansion. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the first spacer of modified Heng used for the pressing process with the second spacer having a thicker thickness than the thickness of the first spacer, by the (gap) adjusting mechanism with spacers having a various thickness as taught by Murai, which would compensate for the thermal expansion of the ceramic material during the drying process accompanied with heating (i.e., thermal gradient) as recited in claim 1, in order to minimize thermal stresses that would be generated from the thermal gradient, as taught by Chawla, so as to form the CMC article with a predetermined plate Murai: abstract, ¶ [0012]) preventing it from being deformed or fractured (Chawla: page 263, section 8.1, lines 1-3). 

Response to Arguments
Applicant's arguments filed on 17 December 2020 have been fully considered but they are not persuasive.
The Applicant argues (see 1st and 4th paragraph, page 12 of Remark) that Heng fails to teach or suggest that “a dying process of heating and drying the slurry-impregnated sheet and the sheet-wound core including the core after the pressing process” as recited in claim 1 because Heng discloses that the prepreg fabric is dried without a tool in step S208 (¶ [0033]; FIGURE 2B). 
The Examiner respectfully disagrees with this argument. Heng teaches that both the prepreg fabric and the tool (i.e., the sheet-wound core including both the sheet and the core) are cured and become rigid in step S212, preferably done at 350 °F (i.e., heating), and curing at 350 °F helps in removal of volatile components (i.e., drying) and the matrix starts to become rigid (¶ [0033]; FIGURE 2B). Of note, the Examiner sets forth that Heng teaches the drying process in the step S212. On the other hand, the Applicant cites the dying process as the step S208, which makes the prepreg fabric dried to develop a tack before being draped on a shaping tool in step S210. 
Thus, modified Heng teaches all the claimed limitations as recited claim 1, and the motivation to combine, as presented above regarding claim 1.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                             
/LEITH S SHAFI/Primary Examiner, Art Unit 1744